Case 1:01-cv-01357-RCL Document 806-1 Filed 05/10/21 Page 1 of 5




                   Exhibit A
5/5/2021              Case
                      Zealous 1:01-cv-01357-RCL             Document
                              Advocacy Meets Corporate Criticism:         806-1
                                                                  What Happened With Filed  05/10/21
                                                                                     Paul Weiss' Alex Oh andPage   2 |ofNational
                                                                                                             the SEC?     5 Law Journal




                                                                                                                 NOT FOR REPRINT

    Click to print or Select 'Print' in your browser menu to print this document.

   Page printed from: https://www.law.com/nationallawjournal/2021/05/04/zealous-advocacy-meets-corporate-
   criticism-what-happened-with-paul-weiss-alex-oh-and-the-sec/




   “From afar, it appears that this is Twitter mob purity butting up against the time-honored tradition
   of zealous advocacy, that is in fact required by ethical obligations,” said one former chair of a Big
   Law Örm.
   By Jacqueline Thomsen | May 04, 2021




           Paul, Weiss, Rifkind, Wharton & Garrison offices in Washington, D.C. Credit: Diego M. Radzinschi/ NLJ



   When former Paul, Weiss, Rifkind, Wharton & Garrison partner Alex Oh abruptly left the Security and
   Exchange Commission last week, just days after joining to head the agency’s enforcement division, it sent the
   legal community abuzz with questions about what happened.

   A recent order from a federal judge raising sanctions in litigation where Oh played a leading role was
   immediately oçered up as a possible explanation. Some progressives cheered her exit, regardless of the
   cause. And Paul Weiss threw its support behind Oh, with chairman Brad Karp calling her “a person of the
   utmost integrity and a consummate professional, with a strong ethical code.”

https://www.law.com/nationallawjournal/2021/05/04/zealous-advocacy-meets-corporate-criticism-what-happened-with-paul-weiss-alex-oh-and-the-sec/…   1/4
5/5/2021              Case
                      Zealous 1:01-cv-01357-RCL             Document
                              Advocacy Meets Corporate Criticism:         806-1
                                                                  What Happened With Filed  05/10/21
                                                                                     Paul Weiss' Alex Oh andPage   3 |ofNational
                                                                                                             the SEC?     5 Law Journal
   While not all the facts are known about Oh’s sudden exit from the Biden administration, legal experts said in
   interviews that a number of factors were likely in play, some of which may have taken place behind the
   scenes. The possible sanctions in a decades-long lawsuit against Exxon Mobil brought that case up into the
   limelight, showing that not only were Oh and other Paul Weiss attorneys going to the mat for the oil giant,
   but were putting on such a strong defense that an ethics question was raised.

   In Big Law, that’s not necessarily a bad thing. Some clients—especially ones in tricky cases who are looking to
   defend their reputations—are willing to pay top rates for the best (and most aggressive) legal team they can
   get. But for a new Democratic administration that is eyeing crackdowns on the top corporations, it might not
   have been an ideal Öt: Oh reportedly didn’t explicitly cite the Exxon Mobil case in her resignation note, but
   referred to a recent situation that could pose an “unwelcome distraction.”

   “I think most chairs and managing partners of law Örms look at that case and would give their right arm to be
   in many like it. And if they got in those cases, they would do everything they can to zealously represent the
   clients and navigate for their interests within the bounds of the law and the rules that apply,” said Kent
   Zimmermann, a management consultant who advises Am Law 100 Örms.

   “I think most people who run law Örms look at this as not really a cautionary tale as much as, ‘hey, we should
   have more cases like that,’” he added.

   The Exxon Mobil case that Oh worked on has been in federal court for 20 years. Indonesian villagers,
   currently represented by attorneys with Cohen Milstein Sellers & Toll, allege that security forces hired by the
   oil company committed atrocities including torture, extrajudicial killings and cruel and inhuman treatment, in
   violation of the Alien Tort Statute.

   The litigation is now in the discovery stages, and it was a deposition by one of Exxon’s witnesses that spurred
   plaintiçs counsel to Öle
   (//storage.courtlistener.com/recap/gov.uscourts.dcd.14559/gov.uscourts.dcd.14559.777.0.pdf) a motion for
   sanctions in late February, alleging that Paul Weiss attorneys repeatedly engaged “in conduct that impeded,
   delayed and frustrated ‘the fair examination of the deponent.’”

   ”Defense counsel compounded this misconduct by also making demonstrably untrue accusations about
   plaintiçs’ counsel on the record and threatening to seek sanctions, costs, etc.—i.e., threats that have become
   a far too frequent tactic in the defendants’ playbook,” the motion reads.

   The Paul Weiss attorneys fought that motion, and Öled their own cross-motion for sanctions in March. They
   alleged the deposition was “a bad faith eçort to impose maximum burden on Exxon without any genuine
   discovery purpose,” and that their opposing counsel “have gone on the oçensive, making spurious
   allegations of misconduct against the witness, Exxon and their counsel.”

   U.S. District Senior Judge Royce Lamberth of the District of Columbia late last month rejected the Paul Weiss
   eçort and sided with plaintiçs counsel in the spat. His opinion is currently sealed, but he directed defense
   counsel to say by May 14 why they shouldn’t face sanctions “for alleging that plaintiçs’ counsel was agitated,
   disrespectful, and unhinged during the deposition despite a lack of record evidence supporting those
   allegations.”

   Leah Wortham, a law professor emerita with Catholic University who has worked extensively on legal ethics,
   said the potential sanctions raised in the Exxon Mobil litigation likely wouldn’t have resulted in lawyer
   discipline that would have blocked Oh from doing her job at the SEC.

   “Lawyer discipline rules require lawyers to ‘play by the rules’ in discovery, expedite litigation, and avoid
   frivolous claims and disputing of others’ assertions,” Wortham said. She noted that Lamberth, the presiding
   judge, ordinarily is the best person to decide whether sanctions are appropriate in the suit, rather than a

https://www.law.com/nationallawjournal/2021/05/04/zealous-advocacy-meets-corporate-criticism-what-happened-with-paul-weiss-alex-oh-and-the-sec/…   2/4
5/5/2021              Case
                      Zealous 1:01-cv-01357-RCL             Document
                              Advocacy Meets Corporate Criticism:         806-1
                                                                  What Happened With Filed  05/10/21
                                                                                     Paul Weiss' Alex Oh andPage   4 |ofNational
                                                                                                             the SEC?     5 Law Journal
   discipline proceeding, because the trial judge is most familiar with the record and facts of the case.

   The debate over which clients law Örms should take on spiked after the 2020 presidential election, as several
   Big Law Örms were criticized (https://www.law.com/americanlawyer/2021/01/07/how-will-history-remember-
   trumps-big-law-Örms/) for their involvement in challenges to the election results. Jones Day sought to
   distance itself from former President Donald Trump’s suits, even as it represented Pennsylvania Republicans
   in post-election litigation. Other Örms, like in the case of Foley Lardner and former partner Cleta Mitchell,
   parted ways (https://www.law.com/americanlawyer/2021/01/05/foley-lardner-partner-who-sat-in-on-trumps-
   georgia-call-resigns-from-Örm/) with attorneys after it was revealed they were involved in the post-election
   work.

   Hogan Lovells’ Neal Katyal also faced backlash from progressives last year as he defended Nestle and Cargill
   —accused of abetting child slavery—before the U.S. Supreme Court, on the question of whether the Alien
   Tort Statute blocked the corporations from facing the claims, as Katyal argued it did.

   Some in Big Law, including Covington & Burling partner and former Attorney General Eric Holder, came to
   Katyal’s defense. “This was ultimately a dispute about an interpretation of statutory law and not an
   examination of alleged conduct that endangers the lives of children,” Holder wrote in a December piece
   (https://www.law.com/nationallawjournal/2020/12/29/lawyers-know-better-criticizing-lawyers-for-defending-
   unpopular-clients-is-risky-disturbing/) published in The National Law Journal. “It is important to understand
   what issue was joined before the court. And it is important to understand how unfounded criticisms of what
   lawyers ethically do in one case can have a chilling eçect on other lawyers in other situations where they are
   even more needed.”

   Keith Wetmore, a managing director for the legal recruiting Örm Major, Lindsey & Africa and a former chair
   for Morrison & Foerster, suggested that those who were already opposing Oh leading the SEC enforcement
   division because of her background as a corporate attorney could have seized on the recent show cause
   order as reason for her to not be in the job.

   “From afar, it appears that this is Twitter mob purity butting up against the time-honored tradition of zealous
   advocacy, that is in fact required by ethical obligations,” Wetmore said. “And yes, it does appear that Paul
   Weiss, at least in one judge’s eyes, bumped up against the edges of the limits of zealous advocacy, but the
   allegations that at least are published are merely ones of tone as opposed to an ethical misstep.”

   He said that, generally, corporate law Örms have diçerent practices when they’re deciding whether to take
   on clients that might be unpopular. But he said that going to the top Örms is a priority for corporations like
   Exxon Mobil, which is facing allegations of torture in the lawsuit.

   “You don’t go to Paul Weiss when you have a hangnail,” Wetmore said. “You go to the best Örms in the
   country when the most awful things are being alleged against you.”

   “In short, Paul Weiss will be just Öne,” he added.

   Read more:

   Alex Oh Abruptly Exits SEC After Judge Floats Sanctions in Past Paul Weiss Work
   (https://www.law.com/nationallawjournal/2021/04/28/alex-oh-abruptly-exits-sec-after-judge-×oats-sanctions-
   in-past-paul-weiss-work/)

   Alex Oh, 17-Year Paul Weiss Partner, Is Named SEC Enforcement Head
   (https://www.law.com/nationallawjournal/2021/04/22/alex-oh-17-year-paul-weiss-partner-is-named-sec-
   enforcement-head/)


https://www.law.com/nationallawjournal/2021/05/04/zealous-advocacy-meets-corporate-criticism-what-happened-with-paul-weiss-alex-oh-and-the-sec/…   3/4
5/5/2021              Case
                      Zealous 1:01-cv-01357-RCL             Document
                              Advocacy Meets Corporate Criticism:         806-1
                                                                  What Happened With Filed  05/10/21
                                                                                     Paul Weiss' Alex Oh andPage   5 |ofNational
                                                                                                             the SEC?     5 Law Journal

   Copyright 2021. ALM Media Properties, LLC. All rights reserved.




https://www.law.com/nationallawjournal/2021/05/04/zealous-advocacy-meets-corporate-criticism-what-happened-with-paul-weiss-alex-oh-and-the-sec/…   4/4
